The single justice’s decision, acting as a gatekeeper pursuant to G. L. c. 278, § 33E, is final and unreviewable. Commonwealth v. Scott, 437 Mass. 1008 (2002). Commonwealth v. Ambers, 397 Mass. 705, 710-711 (1986), and cases cited. Monteiro’s assertion that he could not have previously raised his ineffective assistance of counsel claim because his trial and appellate counsel were employed by the same agency, Commonwealth v. Egardo, 426 Mass. 48, 49-50 (1997), “ignores not only the nature of plenary review, see G. L. c. 278, § 33E, but also the single justice’s determination as gatekeeper that the claim of ineffective assistance was not substantial.” Commonwealth v. Herbert, 445 Mass. 1018, 1018-1019 (2005), quoting Commonwealth v. Scott, supra. See also Commonwealth v. Cook, 447 Mass. 1023, 1024 (2007). Monteiro cannot appeal to the full court.

Appeal dismissed.

The case was submitted on the papers filed, accompanied by a memorandum of law.
Robert E. Monteiro, pro se.
Paul B. Linn, Assistant District Attorney, for the Commonwealth.